DISMISS and Opinion Filed August 5, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00618-CV

      LINDSEY LAVENDER AND LEILANI FERGUSON, Appellants
                             V.
                CITY OF FRISCO, TEXAS, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-02007-2021

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Schenck
      Before the Court is appellants’ motion to dismiss the appeal. Appellants no

longer wish to pursue the appeal. Accordingly, we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /David J. Schenck/
                                          DAVID J. SCHENCK
210618F.P05                               JUSTICE
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

LINDSEY LAVENDER AND                       On Appeal from the 471st Judicial
LEILANI FERGUSON, Appellants               District Court, Collin County, Texas
                                           Trial Court Cause No. 471-02007-
No. 05-21-00618-CV        V.               2021.
                                           Opinion delivered by Justice
CITY OF FRISCO, TEXAS,                     Schenck. Justices Reichek and
Appellee                                   Carlyle participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     It is ORDERED that appellee CITY OF FRISCO, TEXAS recover its costs
of this appeal from appellants LINDSEY LAVENDER AND LEILANI
FERGUSON.


Judgment entered August 5, 2021




                                     –2–